Title: From Benjamin Franklin to the Speaker of the Pennsylvania Assembly, 26 February 1776
From: Franklin, Benjamin
To: Speaker of the Pennsylvania Assembly


On February 15, 1776, Congress named Franklin as one of the commissioners to Canada. This appointment crystallized discontent over his position as a member of the Assembly, to which he had been elected in October. On the 24th the Philadelphia committee of inspection and observation, to which he had just been re-elected but which he apparently never attended, took the matter under advisement. In that time of crisis, it concluded, the city was entitled to full representation in the house; Franklin had never taken his seat and “will probably go abroad soon in the service of the united colonies.” A deputation from the committee was instructed to wait upon him, ask him whether service in the Assembly was consonant with his other public responsibilities, and if not to ask for his resignation. The question was rhetorical and the answer obvious.
 
Sir,
February 26, 1776.
I am extremely sensible of the Honor done me by my Fellow-Citizens, in chusing me their Representative in Assembly, and of that lately conferred on me by the House, in appointing me one of the Committee of Safety for this Province, and a Delegate to the Congress. It would be a Happiness to me if I could serve the Public duly in all those Stations; but aged as I now am, I feel myself unequal to so much Business, and on that Account think it my Duty to decline a Part of it. I hope therefore that the House will be so good as to accept my Excuse for not attending as a Member of the present Assembly, and, if they think fit, give Orders for the Election of another in my Place, that the City may be more completely represented.
I request also that the House would be pleased to dispense with my further Attendance as one of the Committee of Safety. With the greatest and most sincere Respect to yourself and the House, I have the Honour to be, Sir, Your most obedient and most humble Servant,
Benjamin Franklin
To the Honourable John Morton, Esq.
